Citation Nr: 1126647	
Decision Date: 07/15/11    Archive Date: 07/21/11

DOCKET NO.  03-12 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for failure to diagnose a fracture of the lumbar spine in 1991, resulting in incorrect treatment.



REPRESENTATION

Appellant represented by:	Tina L. Lucas, Attorney At Law



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The Veteran served on active duty from December 1969 to December 1971 and from January 1976 to January 1978.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a June 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In a June 2010 decision, the Board denied the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for failure to diagnose a fracture of the lumbar spine in 1991.  

The Veteran appealed the Board's June 2010 decision to the United States Court of Appeals for Veterans Claims (Court) and in an Order dated in November 2010, the Court ordered that the Joint Motion for Remand (Joint Motion) be granted and remanded the Board's decision for proceedings consistent with the Joint Motion filed in this case.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

VA is required to provide a medical examination when the record of the claim does not contain sufficient medical evidence for VA to adjudicate the claim.  See 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  

The November 2010 Joint Motion notes that a March 2009 VA medical opinion did not adequately comply with the Board's prior March 2006 and February 2009 remands.  Both remands directed that a VA examiner examine the Veteran and review his claims files, particularly VA treatment records dating from 1991 to 1993, and offer an opinion as to whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider when it did not diagnose the Veteran's low back facet fracture in 1991, and, if so whether the Veteran incurred additional disability as a result of this failure.  

Unfortunately, although a VA examiner did review the Veteran's claims files in March 2009 and offer an opinion, the examiner specifically stated that he had gone through some of the records and offered his opinion "based on a somewhat cursory examination of the records."  The November 2010 Joint Motion indicates that it is unclear whether the examiner adequately reviewed the Veteran's claims files.  Moreover the Joint Motion notes that the March 2009 VA examiner, in determining that the failure to diagnose the facet fracture was not due to negligence and clinically irrelevant in any event, failed to offer the opinion requested in the February 2009 remand.  The examiner was asked to offer an opinion with regard to "whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider when it did not diagnose the Veteran with a facet fracture of the low back."  The Joint Motion indicates that this question should be first answered by the examiner, and, if answered affirmatively, the examiner should then consider whether the Veteran incurred any additional disability as a result of this failure.   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be afforded another VA orthopedic examination.  The claims folders must be provided to and reviewed by the examiner.  Based on a review of all of the Veteran's VA records, especially his VA records from 1991 to 1993, the VA orthopedist is requested to first opine whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider when it did not diagnose the Veteran with a facet fracture of the low back during this time period, and, if so, did the Veteran incur additional disability as a result of this failure.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the above requested opinions without resorting to speculation, it must be so stated and a rationale provided for such medical conclusions.  

2.  Thereafter, VA should readjudicate the issue on appeal.  If the issue remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


